DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in the instant application.  Applicant’s amendment filed January 10, 2022, has been entered in full.  Claims 1, 3-8, 11, 16, and 18-20 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-20 are now pending in the instant application.

Response to Arguments
Applicant argues that the previous rejections under 35 U.S.C. 112(b) have been overcome by amendment (Remarks filed January 10, 2022, hereinafter Remarks: Page 10).  Examiner agrees.  The previous rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 102, arguing that Harari does not disclose all elements of the amended claims (Remarks: Pages 10-12).  In particular, Applicant notes that Harari modifies the outline of each body part region independently and argues that Harari does not disclose that an adjustment amplitude for one body part is smaller than the adjustment amplitude for another body part (Remarks: Page 11).  Examiner respectfully disagrees.
(e.g. Section I, last paragraph).  Points on the contours of each body part region are expanded or contracted according to an adjustment amplitude based on an outline radius-change ratio (Section II.C, first paragraph).  Because different body parts have different patterns of shape change when a weight gain or loss process takes place (Section II, first paragraph), “The outline radius-change ratio is specific to the body part” (Section II.C, first paragraph).  This means that different body part regions have different outline radius-change ratios, and therefore different adjustment amplitudes.  In Harari’s set of adjacent body part regions having different adjustment amplitudes, at least one second body part region will necessarily have an adjustment amplitude that is smaller than an adjacent first body part region.  As one example, whichever body part region of Harari has the lowest adjustment amplitude can be considered a second region, which will be adjacent to another (“first”) region having a larger adjustment amplitude.  Therefore, Harari’s disclosure falls within the scope of the claimed invention.

Applicant traverses the previous rejections under 35 U.S.C. 103 for substantially the same reasons discussed above with respect to the rejections under 35 U.S.C. 102 (Remarks: Pages 12-13).  Examiner respectfully disagrees for the reasons presented in the response above and in the rejections below.

Applicant notes that some, but not all, features of claim 11 have been incorporated into the independent claims (Remarks: Page 13).  Currently-presented 

Admitted Prior Art
In the Office Action dated October 12, 2021, Examiner took Official Notice of facts in the following instance(s):
At Page 13:
“However, Examiner takes Official Notice that it is old and well known in the art of image analysis to implement a method with a computer apparatus comprising a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform the method.  This advantageously allows the method to be performed quickly and efficiently over time.”

At Page 15:
“However, Examiner takes Official Notice that it is old and well known in the art of image analysis to implement a method with a non-transitory computer-readable storage medium having stored thereon computer instructions that, when executed by a processor, cause the processor to perform.  This advantageously allows the method to be performed quickly and efficiently over time.”


Regarding Official Notice, MPEP 2144.03(C) includes the following instructions:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”

“A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”

“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge 


In the reply filed January 10, 2022, Applicant generally alleges that the claims define a patentable invention without any reference to Examiner’s assertion of Official Notice, which is an inadequate traverse – see above.  
Therefore, as required by the MPEP, Examiner clearly indicates that the Official Notice statement(s) noted above is/are taken to be admitted prior art because Applicant either failed to traverse them or inadequately traversed them.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2021, is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claim(s) 4-7, 12, 14, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the first target points" in line 4 and “the second target points” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
There is no prior introduction of any first target points or second target points in the claims.  Examiner notes that the previous version of the claims did introduce “a first target point” and “a second target point”, but these limitations have been deleted (note that the stricken-through text in claim 4 as filed January 10, 2022, does not accurately reflect the previous version of claim 4 that was filed June 27, 2019).
Claim 19 is also indefinite for substantially the same reasons as claim 4.
Claims 5-7, 12, and 14 are also indefinite at least because they include indefinite limitations of claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Harari’ (“A Computer-Based Method for the Assessment of Body-Image Distortions in Anorexia-Nervosa Patients,” 2001).
Regarding claim 1, Harari discloses an image processing method (see the method mapped below), comprising:
performing inspection on an image to be processed (e.g. Page 312, Section II.A. and Figure 1 describe an inspection on a human body image to be processed), and determining a contour line of a target object in the image to be processed and a plurality of regions of the target object (Page 312, Section II.A., body – i.e. the target object – is segmented from background and landmark points are used to divide the body into ten different body part regions; Performing these segmentations also determines an outline/contour line of the human body target object – see e.g. Page 314, Figure 3 and Section II.C., first and second paragraphs);
determining, for a selected first region in the plurality of regions (Figure 1, there are ten different regions; Page 314, Section II.C., especially second paragraph, body-shape transformation is performed “[f]or each body part,” one of which can be considered a “first region”), first adjustment parameters (Page 314, Section II.C., many different adjustment parameters are determined for transforming the pixels within a particular body part region, such as the vectors from the centroid to the outline points, their scaled magnitudes, the various coefficients including                                 
                                    
                                        
                                            a
                                        
                                        
                                            u
                                        
                                    
                                
                             determined for the first body part region – see third paragraph – and/or determined for the whole body, which includes the first region – see second-to-last paragraph) according to set parameters (Page 314, Section II.C., various set parameters are used, such as the outline radius-change ratio specific to the first body part region – second paragraph – and/or the number of outline points to be used in the body part transformation – i.e. second and third paragraphs,                                 
                                    N
                                    =
                                    3
                                
                            ), wherein the plurality of target pixel points comprises first pixel points on the contour line (Page 314, Section II.C. and Figure 3, the pixel points of the body part target include pixel points on the outline/contour line) and a third pixel point inside the contour line (e.g. Figure 1, each body part target includes points inside the outline/contour line of the body);
determining, for a second region adjacent to the first region in the plurality of regions, second adjustment parameters of a plurality of reference pixel points in the second region, wherein the plurality of reference pixel points comprises a second pixel point on the contour line and a fourth pixel point inside the contour line (Page 314, Section II.C., as explained above, the same processing is performed for each individual body part in order to yield a model for transforming an entire body image; Accordingly, the mapping provided above with respect to a first region is also performed with respect to a second region, thereby yielding second adjustment parameters for reference pixel points comprising second and fourth pixel points; Also see Figure 1, which illustrates adjacency of various body part regions); and
adjusting the image to be processed according to the first adjustment parameters and the second adjustment parameters to determine an adjusted image (Page 314, Section II.C., first three paragraphs, each of the first, second, etc. body parts is processed separately to create an adjusted body part based on the first, second, etc. adjustment parameters; Page 314, Section II.C., last three paragraphs, all of the adjusted body parts are merged together to form a model that is used to adjust the entire image; also see e.g. Figure 6),
wherein the first adjustment parameters comprise a first adjustment amplitude of each first pixel point (Figure 3, Section II.C, second paragraph, each first/outline point is moved towards or away from the centroid according to an adjustment amplitude based on an outline radius-change ratio), and the second adjustment parameters comprise a second adjustment amplitude of each second pixel point (As explained with respect to the “determining” steps above, the same processing described above is performed for a second body part region),
wherein the second adjustment amplitude is smaller than the first adjustment amplitude (Because different body parts have different patterns of shape change when a weight gain or loss process takes place [Section II, first paragraph], “The outline radius-change ratio is specific to the body part” [Section II.C, first paragraph]; This means that different body part regions have different outline radius-change ratios, and therefore different adjustment amplitudes; In Harari’s set of adjacent body part regions having different adjustment amplitudes, at least one second body part region will necessarily have an adjustment amplitude that is smaller than an adjacent first body part region; As one example, whichever body part region of Harari has the lowest adjustment amplitude can be considered a second region, which will be adjacent to another (“first”) region having a larger adjustment amplitude; Therefore, Harari’s disclosure falls within the scope of the claimed invention).

Regarding claim 2, Harari discloses the method of claim 1, and further discloses that the determining, for a second region adjacent to the first region in the plurality of regions, second adjustment parameters of a plurality of reference pixel points in the second region comprises (Examiner notes that the preceding limitation merely references a limitation of claim 1): 
determining, for the second region adjacent to the first region in the plurality of regions, the second adjustment parameters of the plurality of reference pixel points in the second region according to the first adjustment parameters (Page 314, Section II.C., the second adjustment parameters falls within the scope of being determined “according to the first adjustment parameters” for various reasons, such as that the outline radius-change ratio used for each body part is proportional to the required area change ratio of the entire body [second paragraph] and/or that the final adjustment parameters for each point in the image – including points in the first and second regions – are determined based on adjustments to each individual body part [fourth and fifth paragraphs]).

Regarding claim 3, Harari discloses the method of claim 1, and further discloses that the first adjustment parameters further comprise a first adjustment direction of each first pixel point (Page 314, Figure 3 and Section II.C., vectors are established between each of three outline points, one of which being the “first pixel point”, and a centroid of the body part; The outline points are then adjusted in amplitude by scaling the vector magnitudes along the adjustment directions defined by the vectors – see second paragraph and Figure 3), and the second adjustment parameters further comprise a second adjustment direction of each second pixel point (As explained above with respect to claim 1, the same processing described above is performed for a second body part region).

Regarding claim 4, Harari discloses the method of claim 3, and further discloses:
performing inspection on the image to be processed, and determining first pixel points and second pixel points of the target object in the image to be processed (Note ‘112(b) rejection; Page 314, Figure 3 and Section II.C., image is inspected to determine contour pixel points for each region and connect them to a centroid point; The centroid of the first body part region is a “first target point” for each of the first contour pixel points and the centroid of the second body part region is a “second target point” for each of the second contour pixel points), wherein the first target points and the second target points are located inside or on the contour line (e.g. Figure 3, target points of each of the contour points – i.e. the centroid C – is located inside the outline/contour line), the first target points correspond to the first pixel points (Figure 3, a line connects C to each of three pixel points on the outline), and the second target points correspond to the second pixel points (As explained above, the same processing is performed for each body part region, so the second target points of the second body part region also correspond to the second pixel points),
wherein the first adjustment direction comprises a direction coming close to or moving away from a respective one of the first target points, and the second adjustment direction comprises a direction coming close to or moving away from a respective one of the second target points (Page 314, Figure 3 and Section II.C., outline target points in each body part region move closer to the target centroid point, which serves as target point for each of the respective pixel points).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari in view of ‘Abramson’ (“Precalculus,” 2014, Section 8.8).
Regarding claim 5, Harari teaches the method of claim 1.
Harari teaches first adjustment parameters that include original and transformed point coordinates of each third pixel point (e.g. Page 314, Section II.C., fifth paragraph, original                         
                            
                                
                                    X
                                    ,
                                    Y
                                
                            
                        
                     and transformed                         
                            (
                            U
                            ,
                            V
                            )
                        
                     point coordinates are determined for all points in the body image, which would include a third pixel point as explained above with respect to claim 1).
Harris does not teach placing these original and adjusted point coordinates of each third pixel point into a vector representation, and thus does not teach further first adjustment parameters comprising a third adjustment direction and a third adjustment amplitude of the third pixel point.
However, Abramson does teach that two sets of point coordinates can be placed into a vector representation (Page 729, “A Geometric View of Vectors”, a vector has an initial point and a terminal point; e.g. Page 730, Example 1 describes converting two sets of point coordinates into a vector representation), the vector having a direction and an amplitude (Page 729, “A Geometric View of Vectors”, first paragraph, “A vector is defined by its magnitude, or the length of the line, and its direction”; e.g. Page 731-732, “Finding Magnitude and Direction”).
Harari teaches all elements of the claim, except it represents its transformations as two point positions rather than a direction and an amplitude.  Abramson teaches that two point positions can be represented in vector form, with the vector having a direction and an amplitude.  For at least these reasons, the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
The techniques of Abramson are taught within a precalculus textbook, and the vector representation of Abramson indicates the same transformation of the third pixel point as the coordinate sets of Harari.  For at least these reasons, one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately.
The teachings of Abramson, within a precalculus textbook, indicate that the results of using vector representation would have been recognized as predictable by one or ordinary skill in the art.
Therefore, claim 5 is obvious because it merely requires combining prior art elements according to known methods to yield predictable results.
Furthermore, Harari itself teaches and suggests using a vector representation to describe the adjustment of a point from an original position to a transformed position (Page 314, Figure 3 and Section II.C., second paragraph).  The teachings of Abramson indicate that such a vector representation is defined by a direction and an amplitude and could be reasonably expected to successfully describe the original and transformed point positions of Harari.  
Therefore, claim 5 is also obvious because some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill in the art to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claim 8, the claim requires that the second region’s second adjustment parameters further comprise a fourth adjustment direction and a fourth adjustment amplitude of each fourth pixel point.  Claim 5 analogously requires that the first region’s first adjustment parameters further comprise a third adjustment direction and a third adjustment amplitude of each third pixel point.
As explained above with respect to claim 1, Harari applies the same processing to each of ten different regions, one of which is a first region and another of which is a second region.  Accordingly, the explanation provided above with respect to claim 5 also applies to claim 8, since the second parameters are the same as the first parameters, the only distinction being that they are determined for a different region.
Therefore, claim 8 is also obvious over Harari and Abramson for substantially the same reasons as claim 5.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari.
Regarding claim 16, Examiner notes that the claim is directed to an image processing apparatus, comprising: a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform a method that is substantially the same as the method of claim 1.
Harari teaches the method of claim 1 (see above).
Harari suggests implementing its method using a computer (e.g. Page 314, Section III, first paragraph), but does not explicitly teach that this computer operates using a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform the method.
However, it has been taken as admitted prior art that it is old and well known in the art of image analysis to implement a method with a computer apparatus comprising a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform the method.  This advantageously allows the method to be performed quickly and efficiently over time.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Harari with a computer apparatus comprising a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform the method in order to improve the method with the reasonable expectation that this would result in a method that could be performed quickly and efficiently over time.  


Regarding claim 17, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 2.  Harari teaches the limitations of claim 2.  Accordingly, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harari for substantially the same reasons as claim 2.

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 3.  Harari teaches the limitations of claim 3.  Accordingly, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harari for substantially the same reasons as claim 3.

Regarding claim 19, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Harari teaches the limitations of claim 4.  Accordingly, claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harari for substantially the same reasons as claim 4.

Regarding claim 20, Examiner notes that the claim is directed to a non-transitory computer-readable storage medium having stored thereon computer instructions that, when executed by a processor, cause the processor to perform a method that is substantially the same as the method of claim 1.
Harari teaches the method of claim 1 (see above).
(e.g. Page 314, Section III, first paragraph), but does not explicitly teach that this computer operates using a non-transitory computer-readable storage medium having stored thereon computer instructions that, when executed by a processor, cause the processor to perform the method.
However, it has been taken as admitted prior art that it is old and well known in the art of image analysis to implement a method with a non-transitory computer-readable storage medium having stored thereon computer instructions that, when executed by a processor, cause the processor to perform.  This advantageously allows the method to be performed quickly and efficiently over time.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Harari with a non-transitory computer-readable storage medium having stored thereon computer instructions that, when executed by a processor, cause the processor to perform the method in order to improve the method with the reasonable expectation that this would result in a method that could be performed quickly and efficiently over time.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harari to obtain the invention as specified in claim 20.	

Allowable Subject Matter
Claims 9-11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes that claims 6-7, 12, and 14 have not been rejected over prior art, but have been rejected under 35 U.S.C. 112(b) and thus are not allowable in their present form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669